Citation Nr: 0303158	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to service connection for right foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty in the army National Guard 
from September 1987 to March 1988, and in the Army from March 
1990 to April 1996.  
This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for a 
right foot disorder.  

The Board of Veterans' Appeals (Board) remanded the claim to 
the to the RO for further development in April 2001.  The 
United States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11  Vet. App. 268 (1998) held that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  The RO has scheduled the veteran for 
examinations and sent her notice of the VCAA as provided in 
the remand.  The development has not completed, in part, 
because of the veteran's failure to report for the 
examinations and her failure to keep VA apprised of her 
current address.  

Pursuant to a claim raised during this appeal, the RO denied 
service connection for a left foot disability by a decision 
in July 2000.  In the Board's subsequent remand, it was noted 
that the veteran had filed a timely notice of disagreement to 
that decision and, accordingly, the RO was ordered to issue a 
statement of the case.  Such was accomplished in November 
2001.  However, as the veteran has not filed a timely 
substantive appeal, the issue of service connection for a 
left foot disorder is not currently in appellate status.  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) (2002). As the 
veteran has failed to notify VA of her change of address, the 
Board finds there is no duty to provide notice of its finding 
of an untimely appeal of this matter.  


FINDINGS OF FACT

1.  An April 1987 pre-enlistment examination of the veteran's 
feet was normal; the December 1989 enlistment examination for 
her second period of active duty revealed mild pes planus, 
corns on the little toes, and small corns on the other toes, 
which were noted to be mildly symptomatic.  

2.  The veteran was treated for foot symptoms while on active 
duty; however, a service examination performed several months 
prior to the veteran's separation from active duty included a 
normal clinical evaluation of her feet; the Report of Medical 
History associated with this examination included a notation 
from the veteran of "foot trouble" and a notation from a 
physician of "foot trouble-bunions."

3.  The RO scheduled VA examinations for the purpose of 
obtaining an opinion on the question of whether the veteran's 
pre-existing right foot disability was aggravated during 
service; the veteran failed to appear for two scheduled VA 
examinations and she failed to keep VA informed of her 
current address and telephone number.  

4.  The veteran's right foot disability pre-existed service 
and it was clearly and unmistakably not aggravated therein.


CONCLUSION OF LAW

Service connection for a right foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1153, 5107 (West 1991 and Supp 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Development of this claim is incomplete due to the failure of 
the veteran to keep VA apprised her of current address and to 
appear for scheduled VA examinations.  Correspondence was 
sent to the veteran throughout the claims process informing 
her of the evidence needed to support her claim and VA's duty 
to assist her.  Unfortunately, those some of those 
communications were returned as undeliverable.  For that 
reason there is no reasonable possibility, in the absence of 
the veteran's current address, that efforts to assist the 
veteran would aid in substantiating her claim.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.  

Factual Background.  An April 1987 pre-enlistment examination 
of the veteran's feet was normal.  The December 1989 
enlistment examination for her second period of active duty 
revealed mild pes planus, corns on the little toes, and small 
corns on the other toes, which were noted to be mildly 
symptomatic. 

June 1990 service medical records reveal the veteran 
complained of a corn on the 5th toes of both feet.  Soreness 
and redness were also noted.  Examination multiple 
(indecipherable) to both feet.  Notes from the Podiatry 
clinic in September 1990 revealed helomas of both 5th toes 
secondary to short shoes.  Her hyperkeratosis were reduced 
and it was recommended she increase her shoe size.  

Prior to service separation in November 1995 examination of 
the feet was noted to be normal.  On the accompanying Report 
of Medical History the veteran placed an X next to foot 
trouble.  In the physician's summary "foot trouble-bunions" 
was noted.  

The veteran filed an application for VA benefits in August 
1999.  The veteran attached private medical records from Lima 
Memorial Hospital, dated from June 1999 to August 1999, which 
show treatment for her bilateral foot disorders.  In August 
1999 the RO sent the veteran a letter explaining what 
evidence was needed to support her claim.  

The veteran was afforded a VA general medical examination in 
September 1999.  The veteran reported a history of right and 
left bunionectomy with repair of hammertoes in July and 
August 1999.  She gave a history of first developing pain in 
her feet in 1993-4 while on active duty.  She had calluses on 
her feet and quite intense discomfort.  She requested 
treatment, received episodic treatment and recalled having 
her calluses trimmed.  After her discharge she continued to 
have pain and discomfort of her feet and calluses.  She had 
tried to manage these symptoms on her own by trimming her 
calluses, changing her shoes or resting her feet.  In June 
1999 she decided to seek treatment.  She had begun to have 
knee pain as a result of guarding her feet when she walked.  
She saw a podiatrist and was advised she should have surgical 
intervention.  After examining the veteran a bilateral 
bunionectomy with hammer toes of the second, third, fourth 
and fifth digits of both feet, status post recent surgical 
repair was diagnosed.  

In November 1999 the RO denied service connection for a right 
foot disorder.  The RO found the claim not well grounded 
because there was no evidence showing incurrence of the right 
foot disorder in service.  

The veteran responded in October 1999 by submitting 
additional records from her private podiatrist dated from 
June 1999 to August 1999, and the records from the Lima 
Memorial Hospital of the modified McBride bunionectomy, 
Talar's bunionectomy, digital arthroereisis 2 through 4 and 
digital arthroplasty of the fifth toe of the right foot in 
July 1999.  She also submitted a statement from her husband 
dated in October 1999.  He wrote that he was aware of all of 
the problems that (the veteran) was having with her feet 
while she was in the service.  

In December 1999 the RO wrote the veteran a letter indicating 
they had received the additional evidence and would review 
her claim.  

The veteran wrote a letter to the RO in January 1999, which 
was accepted as a notice of disagreement with the rating 
decision.  The letter did not include the veteran's return 
address.  The veteran asserted that the condition of her feet 
worsened during her military tenure.  She noted that she 
participated in serious training in Air Assault and vigorous 
marching and that some general practitioners observed her 
condition but did not offer her corrective measures.  The 
veteran further indicated that she had no pre-service history 
of flat feet and that, during service, she had fallen arches 
and suffered extensive joint pain from abusive training on 
asphalt.  

The RO issued the veteran a statement of the case in March 
2000.  The veteran submitted her substantive appeal in May 
2000.  On her VA Form 1-9 she noted a change of address and 
listed her new address, on [redacted] Street.  She stated she was 
seeking compensation for surgery performed on both feet.  
During her brief doctor's visits in service it was never 
brought to her attention that corrective surgery or podiatry 
measures were available.  She wore military boots for over 5 
years and had always talked to other soldiers about how the 
boots caused pain and ailments.  

In August 2000 the veteran submitted a statement in support 
of claim, a statement from her former spouse and duplicate 
private medical records to the Board of Veterans' Appeals.  
There was no return address on the envelope.  The veteran's 
representative submitted the above and listed the veteran's 
address as being on [redacted] Avenue.  

In his statement, the veteran's former spouse noted that they 
were married from January 1992 to August 1999.  During the 
time she was in the military the veteran complained of 
excessive pain in her feet and toes, due to the pounding and 
rubbing associated with the marching and running in combat 
boots.  Her spouse listed his address and telephone number at 
the bottom of his statement.  

In April 2001 the Board remanded the veteran's claim for 
service connection for a right foot disorder to the RO.  The 
purpose of the remand was to afford the veteran a VA 
examination and to obtain opinions as to the nature and 
etiology of the foot disorders noted in service medical 
records and to determine if any preexisting right foot 
disorder had been increased in severity in service.  

The RO sent the veteran a letter to the [redacted] Avenue address 
in April 2001.  In the letter the RO explained what evidence 
was need to establish entitlement to service connection.  The 
RO informed the veteran of what evidence was still needed and 
what the veteran could do to help with her claim.  They 
outlined VA's duty to assist by helping obtain medical 
records and providing medical examinations.  

The RO arranged for a VA examination of the veteran.  The 
veteran's address was listed as being on [redacted] Avenue.  The 
examination request form indicates the veteran failed to 
report for VA examination.  The RO issued the veteran a 
supplemental statement of the case in November 2001 and sent 
it to the [redacted] Avenue address.  The RO returned the 
veteran's claim to the Board.  

In March 2002 the Board received a letter from the veteran.  
She stated she had not received any notification about the VA 
examination.  The letter did not contain a return address; 
the envelope was supplied by the VA RO and had the latter's 
address in the upper left hand corner.  

Subsequently an envelope was placed in the claims folder 
which was marked "Not Deliverable Address" and addressed to 
the [redacted] Avenue address.  It contained a statement of the 
case regarding the issue of service connection for a left 
foot disorder.  

The Board determined that additional development was 
necessary and arranged for the veteran to be examined.  The 
Board sent the veteran a letter dated in November 2002 
informing her that the VA Medical Center would be scheduling 
her for an examination and sent the letter to the [redacted] 
Street address.  

The Dayton VA Medical Center scheduled the veteran for an 
examination.  The sheet ordering the examination lists the 
veteran's [redacted] Street address.  The following Compensation 
and Pension Exam Inquiry sheet reveals the veteran failed to 
report for examination and the examination was canceled.  

In December the November 2002 letter from the Board to the 
veteran was returned marked "Attempted Not Known" and with 
a handwritten notation "doesn't live here."  It had been 
addressed to the [redacted] St. address.  

A Report of Contact form dated in January 2003 reveals the 
Case Development Unit at the Board attempted to contact the 
veteran by telephone to ascertain her current address.  The 
woman who answered said there was no one there by that name.  
The claims folder included another number for her [redacted] 
Street address.  Several attempts were made to reach the 
veteran, but there was no answer.  A search of the Social 
Security database was negative for any information as to the 
veteran's address and telephone number.  The claims folder 
also contains internet searches using the reverse telephone 
directory and did not find another address for the veteran.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2002).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2002).  

Analysis.  The April 1987 pre-enlistment examination of the 
veteran's feet was normal, but the December 1989 enlistment 
examination for her second period of active duty revealed 
mild pes planus, corns on the little toes, and small corns on 
the other toes, which were noted to be mildly symptomatic.  
Section 3.304 of 38 C.F.R. provides that the veteran is 
presumed in sound condition when examined and accepted and 
enrolled in service except for disorders noted at entrance 
into service.  The presumption of soundness only attaches 
where there has been an induction examination in which the 
later complained-of disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Those findings 
recorded on the December 1989 examination report indicate the 
veteran had a pre-existing right foot disorder prior to 
entering her second period of service (March 1990 to April 
1996).  38 C.F.R. § 3.304(b).  As the presumption of 
soundness is not for application, the question becomes 
whether or not the veteran's pre-existing right foot disorder 
was aggravated during service.  

The regulations provide that when a preexisting injury or 
disease increased in severity in service it is considered to 
have been aggravated unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 C.F.R. § 3.306.  In Hunt v. Derwinski, 
1 Vet. App. 292 (1991), United States Court of Appeals for 
Veterans Claims (Court) found that when there is a temporary 
worsening of symptoms and the condition itself did not worsen 
or the disability remained unaffected by these flare-ups 
there has been no aggravation of the preexisting condition.  

The Court in Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) 
made it clear that the language of the regulation dictated 
that once the presumption was in place, the burden shifted to 
the government to offer clear and unmistakable evidence to 
rebut the presumption of service connection.  Additionally, 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the increase 
in disability was due to the natural progression of the 
disease.  

In this case, it is apparent that the veteran had disability 
of the right foot prior to, during, and after service.  While 
she contends that her disability was aggravated during 
service, there is no medical opinion to support her claim.  
The Board has attempted to obtain medical examinations with 
competent opinions addressing this question.  On two 
occasions the veteran was scheduled for VA examinations and 
failed to appear.  When the veteran wrote she had not 
received notice of her scheduled VA examination the Board 
again attempted to arrange for a VA examination.  The veteran 
again failed to appear.  

The Board noted that the correspondence sent to the veteran's 
last know address was returned.  Where a mailing is returned 
as undeliverable and a claimant's file discloses other 
possible and plausible addresses, VA must attempt to locate 
the veteran at the alternative known addresses.  See Cross v. 
Brown, 9 Vet. App. 18, 19 (1996).  In sending the letter 
informing the veteran her VA examination was being 
rescheduled, the [redacted] Street rather than the [redacted] Avenue 
address was used.  That letter was also returned.  The Board 
attempted to locate another address and telephone number for 
the veteran to no avail.  See VA Report of Contact (VA Form 
119) dated January 27, 2002. 

When the veteran fails to report for report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  For that reason the 
Board has proceeded to consider the veteran's claim based on 
the evidence presently before of records.  

Based on the evidence currently of record, the Board finds 
that the veteran had a disability of the right foot upon 
entry into her second period of service, was treated for 
right foot complaints during service, and, while a history of 
foot trouble, to include bunions was noted, she had a normal 
examination of the feet several months prior to her 
separation from service.  She had post-service treatment for 
right foot disorders, to include surgery, but such was more 
than 3 years after service.  Accordingly, as noted above, the 
records shows that the veteran had disability of the right 
foot prior to, during, and after service, and the record is 
devoid of a competent opinion either supporting the claim 
that her right foot disability was aggravated during service, 
showing the onset of a current foot disability during 
service, or showing a nexus between a current right foot 
disorder and service.  Private treatment records dated from 
June to August 1999, and a VA examination in September 1999, 
show chronic postoperative right foot disorders, but this 
evidence does not include an opinion as to whether there was 
incurrence or aggravation during service, within the meaning 
of the cited legal authority. 

The veteran's lay statements, while credible with regard to 
her subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing aggravation of 
a pre-existing disability or a nexus between a current right 
foot disorder and service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his right foot disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Part of the communication difficulty in this case arose 
because the veteran gave an address that later became 
obsolete, yet she did not advise VA of a change of address.  
The Board must emphasize, as has the Court of Appeals for 
Veterans Claims, that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, a 
claimant is under a duty to keep the RO (and, when necessary, 
the Board) apprised of a means of communicating with her, 
whether she has a regular residence or not.  See 38 C.F.R. § 
1.710.  The Court has declared that there is no burden on the 
part of VA to turn up heaven and earth to locate a veteran.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

As noted above, the veteran is responsible for keeping VA 
apprised of her whereabouts.  The lack of communication from 
her on this matter stymied the RO and Board's ability to 
develop her claim, to include having her examined for the 
purpose of obtaining an opinion, based on a review of the 
record and a current examination, as to whether her pre-
existing right foot disability was aggravated during service.  
Moreover, the inability to reach her prevented the veteran 
from possibly securing and submitting additional evidence.  
Therefore, the Board's review can be based only on the 
evidence of record, which in this instance does not support 
the veteran's claim for for service connection for a right 
foot disability. 

In the absence of any competent evidence showing the 
veteran's pre-existing right foot disability was incurred in 
or aggravated during service, her claim for service 
connection for a right foot disorder must be denied. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right foot disorder and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for a right foot disorder is denied.  



		
	R. F. Williams 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

